OPINION. The only point made here for appellant is, that the complaint did not show that appellee produced the hay, and therefore he had no lien upon it for his labor. The argument is, that prairie hay is a natural product, and, being such, appellee produced nothing by cutting and raking it, but simply changed its form or assisted in putting it in a marketable condition. The statute provides that laborers who perform work and labor for any person under a written or verbal contract, if unpaid for the same, shall have an absolute lien on the production of their labor for such work and labor. Gantt’s Digest, sec. 4079, etc. The person having such lien is required to make a, sworn statement of the amount due, the kind of service, for whom rendered, material furnished, etc., and the statement must contain “ a list of laud, property, crops, or other production of his labor charged,” and upon this,, process in the nature of an attachment issue. Ib., secs. 4080-1-2, etc. The whole statute was construed in Dano v. M. O. R. R. R. Co., 27 Ark., 564, in which the word “ production,” etc., was defined. See also Taylor, Bradford Co. v. Hathaway, 29 Ib., 597. Hay is grass eut’and dried for fodder — grass prepared for preservation. Make hay while the sun shines. Webster. Wild prairie grass is not hay, but when cut or mowed and raked it becomes hay, the drying or curing occurring between the former and the latter process. Hay may therefore ivith propriety be said to be the “production” of the laborer who cuts and rakes it — in other words makes-it. To hold otherwise would be a very narrow construction of the statute. Affirmed.